Exhibit 10.35

[*]=CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

SUPPLY AGREEMENT

TD-6424 Active Pharmaceutical Ingredient

BY AND BETWEEN
THERAVANCE, INC.,

SCINOPHARM TAIWAN, LTD.

AND

BIDDLE SAWYER PHARMA LLC

THIS AGREEMENT, with an effective date of May 10, 2002 (“Effective Date”) is
made by and between ScinoPharm Taiwan, Ltd., a Taiwan corporation, having a
principal place of business at No. 1, Nan-Ke 8th Road, Tainan Science-based
Industrial Park, Shan-Hua Town, Tainan County 741, Taiwan, R.O.C.
(“ScinoPharm”),  Biddle Sawyer Pharma LLC, having a principal place of business
at 21 Penn Plaza, 360 West 31st Street, New York, NY 10001-2727 U.S.A. (“BSP”)
and Theravance, Inc., a Delaware corporation, having a principal place of
business at 901 Gateway Blvd., South San Francisco, CA 90480, U.S.A.
(“Theravance”).

WHEREAS, ScinoPharm is in the business of synthesizing and manufacturing
chemicals, intermediates and the active ingredients contained in pharmaceutical
Products;

WHEREAS, BSP is ScinoPharm’s exclusive Distributor to Theravance and its
Subcontractors;

WHEREAS, Theravance desires that ScinoPharm validate and manufacture TD-6424
using Theravance’s Technology and ScinoPharm’s process in developmental and
commercial quantities exclusively for Theravance, and ScinoPharm is willing to
validate the process of and manufacture TD-6424 for Theravance.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, Theravance, ScinoPharm and BSP agree as follows:

1.                                      Definitions

As used in this Agreement, the following words and phrases shall have the
following meanings:

1


--------------------------------------------------------------------------------




 

1.1                                 “Theravance Know-How” means all non-patented
technical data, drawings, documentation and other information, including all
improvements thereto, not included in Theravance Patent Rights, as defined
below, relating to Product, including without limitation, process information
relating to the preparation of Product such as reaction conditions and reagents,
equipment, analytical procedures, and stability and storage conditions for
Product, including improvements thereto, and information relating to the use or
sale of Product, that is owned or licensed, with the right to sublicense, by
Theravance as of the Effective Date or generated or acquired by Theravance
during the term of this Agreement.

1.2                                 “Theravance Patent Rights” means United
States and foreign patents and patent applications, including divisions,
continuations, continuations-in-part, additions, renewals, extensions,
re-examinations and reissues of all such patents and patent applications, all as
are owned or licensed, with the right to sublicense, by Theravance claiming
Product or methods of making Product, and under which ScinoPharm would need a
license or sublicense to lawfully manufacture Product for Theravance under this
Agreement.

1.3                                 “Subcontractors” means a party for which
Theravance has designated as a further processor/manufacturer of finished dosage
forms.

1.4                                 “Confidential Information” means all
information disclosed pursuant to this Agreement in writing (or all information
disclosed orally, visually and/or in another tangible form that is summarized in
writing as to its general content within thirty (30) days after original
disclosure and identified as being confidential), except any portion thereof
that:

(i)                                     is known to the recipient, as evidenced
by its written records before receipt thereof from the disclosing Party;

(ii)                                  is disclosed to the recipient without
restriction by a third person who has the right to make such disclosure;

(iii)                               is or becomes part of the public domain
through no fault of the recipient; or

(iv)                              is independently developed (as evidenced by
written records) by or for the recipient by individuals or entities who have not
had access to Confidential Information.

1.5                                 “Party” means either Theravance, ScinoPharm
or BSP.

1.6                                 “Product” means TD-6424 active
pharmaceutical ingredient as specified by Theravance and which conforms to the
Specifications set forth in Exhibit A.

1.7                                 “FDA” shall mean the United States Food and
Drug Administration.

1.8                                 “cGMP” shall mean current Good Manufacturing
Practices promulgated by the FDA in the United States, as amended from time to
time (including the ICH Q7A API GMP guideline), and their equivalent promulgated
by the governing health

2


--------------------------------------------------------------------------------




 

authority of any other country in which Product is manufactured and/or supplied
by ScinoPharm under this Agreement.

1.9                                 “DMF” shall mean Theravance’s Drug Master
File for manufacturing Product filed with the FDA in the United States, and the
equivalent filing with the governing health authority of any other country.

1.10                           “NDA” shall mean a New Drug Application filed for
Theravance’s formulated Product with the FDA, together with all amendments and
supplements thereto, or any other Registrations filed for Theravance’s
formulated Product.

1.11                           “Product Specifications” means the written
specifications for Product set forth in Exhibit A as amended from time to time
pursuant to Paragraph 7.1.

2.                                      Purchase and Sale of Product

During the term of this Agreement, ScinoPharm/BSP shall make and sell Product
exclusively to Theravance and its Subcontractors.  During the term of this
Agreement Theravance and its Subcontractors shall purchase from ScinoPharm/BSP,
Product in such quantities indicated by Theravance on its purchase orders.
Following expiration of this Agreement, ScinoPharm/BSP shall not make or sell
Product.

3.                                      Price

3.1                                 The purchase price for exclusive
development, regulatory registration and commercial production of Product shall
be as set forth in Exhibit A:

3.2                                 If the Product Specifications are modified,
and such modification increases or decreases ScinoPharm’s direct cost to
manufacture Product, ScinoPharm/BSP shall submit to Theravance a revised price
along with supporting documentation for pricing that reflects such cost increase
or decrease and the adjusted price for Product shall be negotiated in good faith
by the Parties.  If such modification results in the requirement to reprocess
and/or retest otherwise acceptable Theravance Product made prior to adoption of
the modified specification, such reprocessing is to be performed in compliance
with the cGMP guideline, and additional direct costs incurred by ScinoPharm in
such reprocessing and/or retesting shall be paid by Theravance upon submission
by ScinoPharm of documentation of such costs.  Direct costs, for purposes of
this Subparagraph 3.3, shall include materials, labor, waste disposal, testing,
warehousing and process support.

3.3                                 If Theravance requests that ScinoPharm
perform or the FDA or its foreign equivalent requires additional development
work relating to Product, the costs, terms and conditions of such additional
work shall be negotiated in good faith by the Parties.

3.4                                 Except as set forth on Exhibit A, Theravance
shall pay ScinoPharm for its direct costs, pre-approved by Theravance, (i) in
support of Theravance’s regulatory

3


--------------------------------------------------------------------------------




 

filings with respect to Product, and (ii) associated with any work requested by
Theravance to produce and assemble documentation for Product registrations.

3.5                                 During the term of this Agreement,
ScinoPharm agrees to provide assistance to Theravance in the preparation,
submission and updating of the DMF for Product.  Such assistance shall include,
but not be limited to, consultation with Theravance, promptly forwarding to
Theravance all analytical, development, validation, manufacturing, environmental
assessment and stability test methods, specifications, data, reports and other
controlled documents relating to Product which Theravance specifies are needed
for the submission and promptly providing updates of the above-mentioned data on
a timely basis.

4.                                      Manufacturing Obligations

4.1                                 ScinoPharm shall manufacture and deliver to
Theravance through BSP, batches of Product in such quantities of up to [*] at
commercial scale as the Parties shall agree upon and at such times as Theravance
may request.

4.2                                 Within [*] prior to the launch of
Theravance’s formulated Product, Theravance shall provide ScinoPharm/BSP with an
initial forecast (as set forth in Exhibit B) of purchases of Product for [*]
following launch.  Such [*] forecast shall be updated at least once a quarter. 
In case the ordered quarterly quantity increases over [*] against the forecasted
quarterly quantity, the delivery date is to be negotiated between ScinoPharm and
Theravance.  Forecasts are estimates only and firm purchase orders shall be
placed by Theravance at least [*] prior to the delivery date set forth therein.
ScinoPharm shall be deemed to have accepted any Theravance purchase order as a
firm order unless it notifies Theravance in writing within [*] of receipt that
it cannot accept the order.  ScinoPharm must accept any Theravance purchase
order if the amount of Product requested is within ScinoPharm’s production
capacity. All terms and conditions of Theravance’s purchase order shall apply. 
In the event of a conflict between the purchase orders and this Agreement, the
terms of this Agreement shall prevail.

4.3                                 Should Theravance’s requirements for Product
increase during any given calendar year, ScinoPharm agrees to use its best
efforts to increase Production up to its maximum annual capacity in order to
satisfy Theravance’s increased demand for the Product upon the same terms and
conditions as set forth in this Agreement and upon the same or better price
terms as set forth in Exhibit A.

4.4                                 Either Party may cancel or modify without
penalty any purchase orders for Product if the other Party does not materially
comply with the terms of this Agreement; provided, however, the Party alleged to
be in default shall have [*] to remedy such default after receiving written
notice of the alleged default.

5.                                      Term and Termination

5.1                                 This Agreement shall commence on the
Effective Date and, except as provided in Subparagraph 5.2, shall continue in
effect until [*] after FDA approval of the

--------------------------------------------------------------------------------

[*]=CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

4


--------------------------------------------------------------------------------




 

Product for commercial use.  Thereafter, except as provided in Subparagraph 5.2,
this Agreement may be renewed for successive [*] periods upon mutual written
consent of the Parties.

5.2                                 Upon the occurrence of the following events,
either Party may terminate this Agreement by giving the other Party [*] prior
written notice:

(i)                                     Upon the bankruptcy or insolvency of the
other Party; or

(ii)                                  Upon the material breach of any provision
of this Agreement by the other Party if the breach is not remedied prior to the
expiration of such [*] notice period.

5.3                                 Termination, expiration, cancellation or
abandonment of this Agreement through any means and for any reason shall not
relieve the Parties of any obligation accruing prior thereto, including, but not
limited to the obligation to pay money and the obligation of confidentiality and
nonuse under Section 14, and shall be without prejudice to the rights and
remedies of either Party with respect to the antecedent breach of any of the
provisions of this Agreement.

5.4                                 Notwithstanding any other provision of this
Agreement, ScinoPharm shall provide to Theravance at least [*] prior written
notice if ScinoPharm decides to cease manufacturing Product and supplying
Product to Theravance.  The [*] prior notice is required to allow sufficient
time for Theravance to locate and qualify another manufacturer of Product. 
During the [*] notice period, ScinoPharm/BSP shall continue to supply Product in
response to Theravance purchase orders in order to meet Theravance’s Product
requirements, or sell to Theravance a [*] supply of Product prior to ScinoPharm
ceasing Production.

6.                                      Manufacture of Product

6.1                                 ScinoPharm shall manufacture Product in
accordance with all applicable U.S. and other governmental regulations and in
conformance with the DMF and the Product Specifications.  Product Specifications
may be modified from time to time by written agreement of the parties without
the necessity of amending this Agreement (cost adjustment will be made per
Paragraph 3.3).

6.2                                 Product shall be manufactured in compliance
with all applicable governmental regulations and guidelines, including FDA’s
cGMP regulations and guidelines, and the ICH Q7A API GMP guideline.

6.3                                 Each Party shall promptly advise the other
of any safety or toxicity problem of which such Party becomes aware regarding
the Product.

6.4                                 The Parties will enter into a Quality
Agreement in the form attached hereto as Exhibit C.

--------------------------------------------------------------------------------

[*]=CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

5


--------------------------------------------------------------------------------




 

7.                                      Acceptance of Product

7.1                                 Theravance shall have a period of [*] from
the date of receipt of Product and the certificate of analysis relating thereto
to accept or reject any shipment of Product.  This [*] period may be extended
for a reasonable period if additional time is required to investigate quality
issues.  Failure to notify ScinoPharm in writing of rejections within the [*]
period or any agreed upon extensions shall constitute an acceptance of the
shipment and a waiver of all claims with respect to Product not conforming with
Product Specifications, except as to latent defects which are not reasonably
discoverable.

7.2                                 If within [*] after such notification the
Parties cannot agree upon whether Product meets Product Specifications, the
Parties shall conduct a joint investigation to determine whether Product meets
such Specifications.  Such joint investigation may include, upon agreement by
the Parties, the assistance of outside consultants.  If resolution cannot be
reached, the Parties agree to send a sample of the Product in question to an
independent testing laboratory suitable to both Parties.  The cost of this
testing will be paid by the Party which was in error with respect to whether or
not the Product meets specifications.

7.3                                 If Product must be returned by Theravance
due to a failure of the Product to meet specifications, ScinoPharm/BSP shall (i)
reimburse Theravance for the cost of all raw materials provided by Theravance,
return transportation and insurance costs, and (ii) replace the rejected Product
as soon as possible if replacement of Product is available, at no extra cost to
Theravance; provided, however that if replacement Product is unavailable,
ScinoPharm/BSP shall refund the purchase price of defective Product.

8.                                      Shipment and Delivery

8.1                                 ScinoPharm/BSP shall prepare the Product for
shipment to Theravance’s facility or its Subcontractor’s facility at any other
site approved by Theravance upon reasonable prior written notice to
ScinoPharm/BSP, via common carrier selected by Theravance and in accordance with
Theravance’s written shipment specifications set forth in Exhibit D hereto
(“Shipment Specifications”).  ScinoPharm/BSP shall use its reasonable best
efforts to coordinate shipment with the carrier to ensure Product arrives at the
designated location.  ScinoPharm/BSP shall provide a certificate of analysis,
which includes a statement of cGMP compliance to Theravance with each shipment
of Product delivered under this Agreement.  Shipment terms are duty paid,
delivered to the location of choice.  Title and risk of loss to Product shall
transfer to Theravance at the time ScinoPharm/BSP delivers Product to the
carrier.

8.2                                 Each delivery of Product shall be governed
by the terms of this Agreement, and none of the conflicting terms or conditions
of Theravance’s purchase order form or ScinoPharm/BSP’s acknowledgment or
invoice form shall be applicable, except those specifying special shipping
instructions and invoice information.

--------------------------------------------------------------------------------

[*]=CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

6


--------------------------------------------------------------------------------


 

9.                                      Invoice

BSP shall invoice Theravance upon delivery of Product to the carrier. 
Theravance shall pay BSP net [*] from the date of its acceptance of the Product
in accordance with Paragraph 7.1 in U.S. Dollars.

10.                               Warranties

10.1         ScinoPharm warrants to Theravance that Product delivered to
Theravance or its designated agent pursuant to this Agreement shall conform to
the Product Specifications and will be prepared for shipment according to
Theravance’s Shipment Specifications.  Further, ScinoPharm warrants that Product
shall not be adulterated or misbranded within the meaning of the Federal Food,
Drug and Cosmetic Act of 1938, as the same may be amended from time to time (the
“Act”), and any regulations promulgated under the Act that are in force on the
date hereof or are hereafter adopted or modified, or within the meaning of any
applicable state or municipal law or law of any foreign country in which the
definitions of adulteration and misbranding are substantially the same as those
contained in the Act, as such Act and such laws are constituted and effective at
the time of delivery, and shall not be an article that may not, under the
provisions of Sections 501, 502 or 505 of the Act, be introduced into interstate
commerce.

10.2         Theravance warrants to ScinoPharm that to the best of its knowledge
that ScinoPharm’s use as contemplated by this Agreement of Confidential
Information provided by Theravance relating to the process for the manufacture
and supply of Product does not infringe any patent or other proprietary right of
any third party, that Theravance owns, controls or licenses all of the rights,
title and interest in and to such Confidential Information provided by
Theravance to ScinoPharm under this Agreement.

10.3         NO PARTY SHALL BE LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST REVENUES OR PROFITS,
RESULTING FROM ANY BREACH OF THIS AGREEMENT.

11.                               Indemnification

11.1         Theravance shall defend, indemnify and hold ScinoPharm/BSP and
their respective employees, directors, officers and agents harmless against any
liability, judgment, demand, action, suit, loss, damage, cost and other expense
(including reasonable attorney’s fees) (“Liability”) resulting from any third
party claims made or proceedings brought against ScinoPharm/BSP to the extent
such Liability arises from (i) Theravance’s, or any agent or Affiliate of
Theravance’s, negligence or willful act or omission in the testing, use,
regulatory filing, manufacture, shipment, promotion, marketing, sale,
distribution, packaging, labeling, handling, or storage of Product, Product
and/or formulations containing Product; or

--------------------------------------------------------------------------------

[*]=CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

7


--------------------------------------------------------------------------------




 

(ii) Theravance or its Subcontractors’ material breach of this Agreement; and/or
(iii) any infringement or breach of warranty set forth in Subparagraph 10.2.

11.2         ScinoPharm shall defend, indemnify and hold Theravance and its
Subcontractors and their respective employees, directors, officers and agents
harmless against any Liability resulting from any third party claims made or
proceedings brought against Theravance to the extent that such Liability arises
from (i) ScinoPharm’s negligence or willful act or omission in the manufacture,
testing, labeling, handling and storage of Product; (ii) ScinoPharm’s material
breach of this Agreement; or (iii) ScinoPharm’s breach of any warranty set forth
in Subparagraph 10.1.

11.3         Each party shall notify the other promptly of any threatened or
pending claim or proceeding covered by any of the above Subparagraphs in this
Paragraph 11 and shall include sufficient information to enable the other party
to assess the facts.  The indemnifying party will have full control of the
defense of any such claim or proceeding; provided, however, that the indemnified
party, at its expense, shall be entitled to be represented by its own counsel in
any such claim or proceeding.  Each party shall cooperate fully with the other
party in the defense of all such claims.  No settlement or compromise shall be
binding on a party hereto without its prior written consent, which consent shall
not be unreasonably upheld.

12.                               Proprietary Ownership of Technology and
License Grants

12.1         Theravance shall own all proprietary rights to any ideas,
discoveries, innovations and inventions (whether or not patentable) developed by
ScinoPharm or Theravance during the term of this Agreement or any extension
thereof and relating to the manufacturing process of Product, and may obtain
patent, copyright and other proprietary protection relating to such ideas,
innovations and inventions.  ScinoPharm shall disclose to Theravance or its
nominee all ideas, inventions, discoveries or improvements to the process
identified during the term of this Agreement.  At all times Theravance shall
have the exclusive right to use any and all such ideas, discoveries, inventions
and innovations in any way deemed necessary by it either directly or through
agents or otherwise.  Further, ScinoPharm agrees to assist Theravance in the
filing and prosecution of patent applications covering such ideas, discoveries,
inventions or innovations which patent applications shall be filed in
Theravance’s name.

12.2         Notwithstanding anything to the contrary in this Agreement,
Theravance shall own all rights to Theravance Know-How, Theravance Confidential
Information and Theravance Patent Rights that exist on the Effective Date and
there shall be no restriction on their use by Theravance.

12.3         During the term of this Agreement and any extensions there of,
Theravance hereby grants to ScinoPharm a royalty-free, worldwide, nonexclusive
license, without the right to grant sublicenses, to satisfy ScinoPharm’s
manufacturing obligations under this Agreement, to Theravance Confidential
Information,

8


--------------------------------------------------------------------------------




 

Theravance Know-How, Theravance Patent Rights and other proprietary rights
reasonably necessary to make, sell and  supply Product to Theravance hereunder,
but only for such purposes.

13.                               Product Recalls

Theravance and its Subcontractors shall promptly advise ScinoPharm/BSP of any
recall of Product as the result of the action of a government agency, and the
Parties shall take all appropriate corrective actions.  In the event of a
Product recall due to defective manufacturing or packaging by ScinoPharm of
Product, Theravance shall take all appropriate actions to recall such Product,
and ScinoPharm shall bear the expenses of the recall.  ScinoPharm/BSP shall
refund to Theravance the purchase price of the recalled Product paid by
Theravance to BSP.  Theravance shall bear the expenses of any other recall.  For
the purposes of this Agreement, expenses of recall include, without limitation,
the expenses of notification and destruction or return of the recalled Product,
but not the expense or service fees associated with Theravance’s
representatives’ time which shall be borne by Theravance.

14.                               Confidential Information

Neither Party shall use or disclose any Confidential Information received by it
pursuant to this Agreement without the prior written consent of the other
Party.  Except as provided in the following sentence, nothing contained in this
Paragraph shall be construed to restrict the Parties from disclosing
Confidential Information as is reasonably necessary to perform acts permitted by
this Agreement, so long as they obtain the written agreement by any third party
to whom such Information is disclosed to treat the Information as confidential
in accordance with the confidentiality provisions of this Agreement.  However,
if either Party is required or feels it necessary to disclose any Confidential
Information received by it pursuant to this Agreement (whether by audit or
otherwise) to any third party or governmental agency in compliance with any
federal, state and/or local laws and/or regulations, or pursuant to an order of
a court of competent jurisdiction, the disclosing party shall notify the Party
owning such Confidential Information immediately, prior to any such disclosure,
in order to enable the owning Party to protect its Confidential Information.  In
any event, the disclosing Party shall make any disclosures of Confidential
Information received by it pursuant to this Agreement only to the extent
required, and only to such persons who have a need to know.  The obligations of
the parties relating to Confidential Information shall expire [*] after the
Effective Date of this Agreement.

15.                               Force Majeure

Any delay in the performance of any of the duties or obligations of any party
(except the payment of money due hereunder) caused by an event outside the
affected party’s reasonable control shall not be considered a breach of this
Agreement, and unless provided to the contrary herein, the time required for
performance shall be extended for a period equal to the period of such delay. 
Such events shall include without limitation, acts of God; acts of the public
enemy; insurrections; riots; injunctions; embargoes; labor

--------------------------------------------------------------------------------

[*]=CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS. 

9


--------------------------------------------------------------------------------




 

disputes, including strikes, lockouts, job actions, or boycotts; fires;
explosions; floods; earthquakes; shortages of material or energy; unavailability
of raw materials; or other unforeseeable causes beyond the reasonable control
and without the fault or negligence of the party so affected.  The party so
affected shall give prompt notice to the other party of such cause, and shall
take whatever reasonable steps are necessary to relieve the effect of such cause
as rapidly as reasonably possible.

16.                               Notices

All notices hereunder shall be in writing and shall be delivered personally,
mailed by overnight delivery, registered or certified mail, postage prepaid,
mailed by express mail service or given by facsimile, to the following addresses
of the respective parties:

If to ScinoPharm:

 

ScinoPharm Taiwan, Ltd.

 

 

No. 1, Nan-Ke 8th Road

 

 

Tainan Science Based Industrial Park

 

 

Shan-Hua Town, Tainan County 741

 

 

Taiwan, R.O.C.

 

 

Attn: [*]

 

 

Fax Number: [*]

 

 

 

 

 

 

If to BSP:

 

Biddle Sawyer Pharma LLC

 

 

21 Penn Plaza

 

 

360 West 31st Street

 

 

New York, NY 10001-2727

 

 

Attn: [*]

 

 

Fax Number: [*]

 

 

 

 

 

 

If to Theravance:

 

Theravance, Inc.

 

 

901 Gateway Blvd.

 

 

South San Francisco, CA 94080

 

 

Attn: [*]

 

 

Fax Number: [*]

 

Notices shall be effective upon receipt if personally delivered, on the third
business day following the date of mailing if sent by certified or registered
mail, and on the second business day following the date of delivery to the
express mail service if sent by express mail, or the date of transmission if
sent by facsimile.  A Party may change its address listed above by notice to the
other Party.

17.                               Binding Effect

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective assigns and successors in interest.

--------------------------------------------------------------------------------

[*]=CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS. 

10


--------------------------------------------------------------------------------




 

18.                               Applicable Law

This Agreement shall be construed, interpreted and governed by the laws of the
State of California, U.S.A. except for choice of law rules.

19.                               Assignment

No Party shall assign this Agreement or any part thereof without the prior
written consent of the other Parties; provided, however, that Theravance may
assign this Agreement in whole or in part to an Affiliate without such prior
consent so long as Theravance guarantees the performance of its Affiliates under
this Agreement and further provided, that Theravance, without such consent, may
assign or sell the same in connection with the transfer or sale of substantially
its entire business or assets to which this Agreement pertains or in the event
of its merger or consolidation with another company.  Any permitted assignee
shall assume all obligations of its assignor under this Agreement.  No
assignment shall relieve any Party of responsibility for the performance of any
accrued obligation that such Party then has hereunder.

20.                               Entire Agreement

This Agreement constitutes the entire agreement between the Parties concerning
the subject matter hereof and supersedes all written or oral prior agreements or
understandings with respect thereto.

21.                               Severability

This Agreement is subject to the restrictions, limitations, terms and conditions
of all applicable governmental regulations, approvals and clearances.  If any
term or provision of this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision hereof, and this
Agreement shall be interpreted and construed as if such term or provision, to
the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

22.                               Waiver

No waiver or modification of any of the terms of this Agreement shall be valid
unless in writing and signed by an authorized representative of any  Party
hereto.  Failure by  any Party to enforce any rights under this Agreement shall
not be construed as a waiver of such rights nor shall a waiver by any Party in
one or more instances be construed as constituting a continuing waiver or as a
waiver in other instances.

23.                               Exhibits

All Exhibits referenced herein are hereby made a part of this Agreement.

11


--------------------------------------------------------------------------------




 

24.                               Counterparts

This Agreement may be executed in any number of separate counterparts, each of
which shall be deemed to be an original, but that together shall constitute one
and the same instrument.

25.                               No Disclosure of Agreement

No Party shall disclose the existence of this Agreement or the provisions of
this Agreement without the prior written approval of the other Parties, unless
such disclosure is required by applicable law.  No party shall use the name of
the other Parties in any publicity or advertising without the other Parties’
prior written consent.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the dates written below.

 

SCINOPHARM TAIWAN, LTD.

 

 

THERAVANCE, INC.

 

 

 

 

 

By:

   /s/ Dr. Jo Shen

 

 

By:

   /s/ Rick E Winningham

 

 

 

 

 

Name:  Dr. Jo Shen

 

Name:     Rick E Winningham

 

 

 

 

 

Title:    President & CEO

 

Title:       Chief Executive Officer

 

 

 

 

Date:

2002.05.16

 

 

Date:

 

 

 

BIDDLE SAWYER PHARMA LLC

 

By:

 

/s/ R.E. Chavkin

 

 

 

 

Name:

R.E. Chavkin

 

 

 

Title:

President

 

Date :

May 21, 2002

 

 

12


--------------------------------------------------------------------------------